Citation Nr: 0030805	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia repair.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an appendectomy.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right orchiectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to July 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In October 1958, the RO denied the veteran's claim for 
service connection for residuals of an orchiectomy, an 
appendectomy, and a hernioplasty.  The veteran was informed 
of that decision that same month, and he did not timely 
appeal.  That decision is final.  The veteran has attempted 
to reopen his claim and this appeal ensued after the RO found 
that no new and material evidence had been received.  


FINDINGS OF FACT

1.  The RO, in October 1958, denied service connection for 
residuals of an orchiectomy, an appendectomy, and a 
hernioplasty.  

2.  The additional documentation received since the RO's 
October 1958 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3. The evidence recently submitted is relevant and probative, 
bears directly and substantially upon the issues in question, 
and is not cumulative or redundant when assessed with the 
other evidence of record.  


CONCLUSION OF LAW

The additional evidence, received since the RO's October 1958 
denial of entitlement to service connection for residuals of 
an orchiectomy, an appendectomy, and a hernioplasty, 
constitutes new and material evidence sufficient to reopen 
the veteran's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the evidence recently presented in 
support of reopening his claim of service connection for 
residuals of an orchiectomy, an appendectomy, and a 
hernioplasty, is not only new and material, but is also 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  
The appellant maintains that he has residuals from surgery he 
received during military service.  

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991). An allowance of service connection requires 
that the facts establish that a particular disease or injury, 
resulting in disability, was incurred in service.  38 C.F.R. 
§ 3.303(a) (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 38 
U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.

An unappealed RO decision is final. 38 U.S.C.A. § 7105 (West 
1991).   However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the case. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

The question before the Board on this issue is the limited 
question of whether the veteran has submitted new and 
material evidence to reopen his previously denied claims.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence. 38 U.S.C.A. § 5108, 7105 (West 1991); 38 
C.F.R. § 3.104 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (1999).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
so, the merits of the claim must be evaluated after ensuring 
the duty to assist under has been fulfilled.  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In October 1958, the RO denied service connection for 
residuals of an orchiectomy, an appendectomy, and a 
hernioplasty.  That decision is the last final decision on 
the issues of service connection for residuals of an 
orchiectomy, an appendectomy, and a hernioplasty.  Therefore, 
the Board shall review the evidence of record at the time of, 
and evidence submitted since, that decision.

The evidence previously considered by the RO included the 
available service medical records, and a VA examination dated 
in September 1958.  The service medical records show that the 
veteran underwent an orchiectomy, an appendectomy and a 
hernioplasty in May 1956.  It was noted that he had had 
cryptorchism since birth.  At separation in July 1958, a 3-
inch surgical scar was noted.  The examiner also noted that 
the veteran had a right hernioplasty with appendectomy, 1956 
with no complications and no sequela.  On VA examination in 
September 1958, the veteran complained of a herniorrhaphy 
scar on the right with pain on lifting.  He also stated that 
he had soreness and hypersensitivity related to his scar in 
his right pubic region.  Examination showed no weakness or 
herniation and no evidence of hernia recurrence.  It was 
stated that the scar was not found to be particularly 
sensitive or painful.  The diagnosis was, congenital type, 
right inguinal hernia, and undescended testicle, surgically 
repaired, with no residual.  The RO found in October 1958 
that the surgery performed was to remedy defects that existed 
prior to service and that this resulted in improvement of the 
condition, rather than aggravation.  The veteran was informed 
of this decision that same month, and he did not timely 
appeal.  Thus, that decision is final.  

The evidence of record subsequent to that Board decision 
includes private medical records and additional service 
medical records.  The Board finds that a private medical 
record dated in March 1999 which shows that the veteran 
complained of having pain in the right inguinal area since 
1956 that had worsened, and which shows that on examination, 
the veteran had marked tenderness of the right inguinal area 
with an apparent recurrent hernia present, is new and 
material to his claim.  This evidence shows treatment for 
symptoms related to the area of surgery that was performed in 
service.  While not commenting on the reliability, 
credibility or thoroughness of the evidence, the Board finds 
that it is material since it documents symptoms which were 
not previously found.  In addition, the additional service 
medical records which were associated with the file in 
November 1958, include records during the veteran's inservice 
hospitalization and surgery which were not previously of 
record.   Therefore, it is concluded that the veteran's claim 
should be reopened.  


ORDER

To the extent that evidence submitted since the October 1958 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
residuals of an orchiectomy, an appendectomy, and a 
hernioplasty, the appeal is granted.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-114 Stat. 2096 
(2000), became law.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for residuals of an orchiectomy, an appendectomy, 
and a hernioplasty.  Thus, these issues concerning service 
connection should be reviewed on a de novo basis.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran has not undergone a current VA examination 
regarding his current complaints, with and an opinion 
concerning his inservice treatment and any current 
disability.  

To ensure that the VA has meets its duty to assist the 
veteran in developing the facts pertinent to his reopened 
claims, and to ensure full compliance with due process 
requirements, the case is therefore REMANDED to the RO for 
the following development:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO should take appropriate 
steps to contact the veteran to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any of the disorders at issue in this 
appeal since service.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable. The RO 
should obtain all additional VA medical 
records.  All evidence received must be 
incorporated into the claims folder.

2.  The RO should schedule the veteran 
for a VA examination(s) to be performed 
by the appropriate specialist(s), to 
evaluate the veteran's complaints.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination, and the examiner(s) should 
indicate in the report that this was 
accomplished.  Any necessary tests should 
be conducted.  The examiner(s) must offer 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current disability is 
related to the veteran's inservice 
treatment or whether any pre-existing 
congenital condition was aggravated by 
the veteran's in service surgery.  The 
rationale for the opinion should be set 
forth, and any differences of opinion 
must be reconciled.  

3.  Upon completion of the above noted 
development, the RO should review the 
record and ensure that the Board's 
directives have been fully complied with.  
If not, corrective action must be taken.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Then the RO should undertake any 
other development deemed appropriate and 
readjudicate the issues on appeal on a de 
novo basis.  

If any action taken remains adverse to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case and should be given an opportunity to 
respond thereto.    

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



